Citation Nr: 0900077	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-24 035 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to separate 10 percent disability ratings for 
each ear for tinnitus.   

2.  Entitlement to an effective date earlier than March 17, 
2005, for a 10 percent evaluation for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The veteran had active service from May 1988 to May 1992.  
Prior service was not verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code 6260. 

2.  The veteran's claim for an increased rating for tinnitus 
was received on March 17, 2006. 

3.  In October 2006, the RO increased the rating for tinnitus 
from 0 to 10 percent, based on liberalizing change in the law 
which became effective in June 1999, the assigned effective 
date of March 17, 2005 is one year prior to the date of the 
claim for increase.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008); Smith v. Nicholson, 451 F.3d 1344 (Fed.  Cir. 2006).  

2.  The effective date of a 10 percent evaluation for 
tinnitus is March 17, 2005.  38 U.S.C.A. § 5110(a), (b), (g) 
(2002); 38 C.F.R. §§ 3.114, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2008), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in May 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
Appropriate examinations have been conducted, and available 
service records and pertinent post service medical records 
have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

				Legal Criteria and Analysis 

Entitlement to separate 10 percent disability ratings for 
each ear for tinnitus

The veteran has requested an increased rating for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260 there is no provision for assignment of a separate 10 
percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S.  
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of  
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the  
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own  
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability evaluation for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  Although the veteran 
argues that he has bilateral tinnitus and that each ear 
should be rated separately, there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear.  In light of the above, the veteran's appeal must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   

Entitlement to an effective date earlier than March 17, 2005, 
for tinnitus

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

Where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g).  

An earlier effective date may potentially be granted based on 
a change of law or Department of Veterans Affairs issue.  
Under 38 C.F.R. § 3.114(a) where pension, compensation, 
dependency and indemnity compensation, or a monetary 
allowance under 38 U.S.C. chapter 18 for an individual who is 
a child of a Vietnam veteran is awarded or increased pursuant 
to a liberalizing law, or a liberalizing VA issue approved by 
the Secretary or by the Secretary's direction, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  Where 
pension, compensation, dependency and indemnity compensation, 
or a monetary allowance under 38 U.S.C. chapter 18 for an 
individual who is a child of a Vietnam veteran is awarded or 
increased pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue. If a claim is reviewed on the initiative of VA 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement.  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law 
or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a).

The record demonstrates that in an October 1993 rating 
decision the veteran was granted service connection for 
tinnitus, evaluated as 0 percent disabling, effective May 2, 
1992.  The RO's October 1993 determination was based on the 
veteran's April 1993 VA compensation and pension examination 
in which he reported experiencing tinnitus "sometimes."  
The veteran was informed of the decision in October 1993 and 
informed of his appellate rights.  The veteran did not appeal 
the decision.  In March 2006 (received March 6, 2006), the 
veteran requested a copy of his file.  On March 17, 2006, the 
veteran requested reevaluation of his tinnitus.  

The VA amended its regulations for rating diseases of the ear 
and other sense organs, including tinnitus, effective June 
10, 1999.  See 64 Fed. Reg. 25,202- 210 (May 11, 1999) 
(codified at 38 C.F.R. §§ 4.85-86 (1999-2007)), effective 
June 10, 1999.  In respect to the current appeal, amendments 
to 38 C.F.R. § 4.87a, Diagnostic Code 6260 effective June 10, 
1999, provide that a 10 percent rating is to be assigned for 
recurrent tinnitus, regardless of its etiology.  38 C.F.R. § 
4.87a, Diagnostic Code 6260 (effective as of June 10, 1999).  
In an October 2006 rating decision the RO awarded a 10 
percent disability rating for the veteran's tinnitus, 
effective from March 17, 2005.  The RO assigned the 10 
percent disability rating on the basis that the June 2006 VA 
compensation and pension examination showed constant 
tinnitus.  The veteran disagreed with the effective date 
assigned and appealed to the Board.  

The veteran asserts that he is entitled to an effective date 
earlier than March 17, 2005 for the grant of a 10 percent 
rating for tinnitus.  However, the Board finds that at no 
time prior to March 17, 2006, does the record reflect any 
claim for an increase from the veteran, or, pursuant to 38 
C.F.R. § 3.157, a VA medical record, that could be construed 
as a request for an increased rating.  Under these 
circumstances, the effective date can be no earlier than 
March 17, 2005, one year prior to the date of the claim for 
increase.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  

Stated differently, subsequent to the October 1993 rating 
decision there had been no claim, informal or intent to file 
a claim for increase in tinnitus.  The veteran's March 6, 
2006 correspondence was no more than a request for records 
and nothing suggests intent to file a claim.  Lastly, to the 
extent that the veteran seeks an effective date earlier than 
March 17, 2005, in this case such would amount to a 
freestanding effective date claim.  Such claim would not be 
proper and requires a dismissal.  See Rudd v.Nicholson, 20 
Vet. App. 296 (2006).  


ORDER

An increased rating for tinnitus, currently evaluated as 10 
percent disabling, is denied.  

An effective date earlier than March 17, 2005 for 10 percent 
evaluation for tinnitus is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


